—In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Village of Lindenhurst, dated June 17, 1999, which, after a hearing, denied the petitioner’s application for a subdivision, the appeal is from an order of the Supreme Court, Suffolk County (Underwood, J.), dated February 2, 2000, which annulled the determination and granted the petition to the extent of remitting the matter to the Planning Board of the Village of Lindenhurst for further proceedings.
Ordered that on the Court’s own motion, the notice of appeal is deemed an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is reversed, on the law, with costs, the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
The Supreme Court erred in annulling the determination of the Planning Board of the Village of Lindenhurst (hereinafter the Planning Board), which denied the petitioner’s application for a subdivision of property, and in remitting the matter for further proceedings. The Planning Board’s determination was not arbitrary or capricious, and was supported by substantial evidence (see, Matter of Piekut v Martin, 266 AD2d 395). Santucci, J. P., Luciano, Feuerstein and Adams, JJ., concur.